
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 42
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. DeMint (for himself,
			 Mr. Barrasso, Mr. Blunt, Mr.
			 Chambliss, Mr. Enzi,
			 Mr. Isakson, Mr. Lee, Mr.
			 Graham, Mr. Grassley, and
			 Mr. Risch) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to parental rights.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.The liberty of parents to
				direct the upbringing, education, and care of their children is a fundamental
				right.
					2.Neither the United States nor
				any State shall infringe this right without demonstrating that its governmental
				interest, as applied to the person, is of the highest order and not otherwise
				served.
					3.This article shall not be
				construed to apply to a parental action or decision that would end life.
					4.No treaty may be adopted nor
				shall any source of international law be employed to supersede, modify,
				interpret, or apply to the rights guaranteed by this
				article.
					.
		
